
	

113 HRES 651 IH: Expressing support for the network of experienced and accredited wildlife rehabilitation centers across the United States and honoring their important work in protecting native wildlife.
U.S. House of Representatives
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 651
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2014
			Mr. Smith of Texas (for himself, Mr. Marino, Mr. Moran, Mr. Whitfield, Mr. Petri, Mr. Yoho, Mrs. Ellmers, Ms. Clark of Massachusetts, Mr. DeFazio, Ms. DeLauro, Mr. Kinzinger of Illinois, and Mr. Huffman) submitted the following resolution; which was referred to the Committee on Natural Resources
		
		RESOLUTION
		Expressing support for the network of experienced and accredited wildlife rehabilitation centers
			 across the United States and honoring their important work in protecting
			 native wildlife.
	
	
		Whereas across the United States, wildlife rehabilitators take in hundreds of thousands of wild
			 animals every year that have been orphaned, injured, or become sick;
		Whereas the purpose of wildlife rehabilitators is to restore health and subsequently to release
			 wild animals indigenous to the United States;
		Whereas many of the wild animals cared for by rehabilitators are protected by Federal and State
			 laws;
		Whereas rehabilitators are often volunteers and are not directly funded by Federal or State natural
			 resources or wildlife agencies;
		Whereas most wildlife rehabilitators instead incur significant costs to fund their activities,
			 paying for everything from incubators to expensive specialty food;
		Whereas in addition to significant financial expenditures, wildlife rehabilitators also spend
			 substantial time and energy caring for and bringing native wildlife back
			 to health;
		Whereas members of the general public cannot meet the specialized needs of wild animals, and the
			 United States needs a professional network of trained individuals to
			 provide this care; and
		Whereas most wild animals are orphaned or injured and rehabilitators give them a second chance:
			 Now, therefore, be it
	
		That the House of Representatives recognizes the importance of experienced and accredited wildlife
			 rehabilitation centers and their numerous contributions to the humane
			 treatment of animals throughout the United States.
		
